Title: To Benjamin Franklin from Hugh Roberts, 12 October 1765
From: Roberts, Hugh
To: Franklin, Benjamin


Dear Friend B F
Philada: 12 October 1765
I have thy favour of the 7 July and as every Sentence that I see from under thy hand gives me pleasure, the receiving your short Epistle increased the Joy, and I should have been pleased to have seen one pun in your Letter, not that I wish to be further instruct’d therein by my Original Tutor but for the reason thou mentioned that I might have been convinced thou dost not suffer thy former Vivacity of Spirits to droop rather too low—which I hope will revive a little by the Account of our late proceeding in Election—and notwithstanding our old Adversaries have made tryal of every new invented Fraud and falshood their inveterate hearts could suggest (and I must acknowledge my mistake in supposing “they had not Life remaining sufficient to convey Fire” ’tis evident they alternately Smoke and Stink then revive and flash like a dying Taper) yet they have not been able to carry one pointfor the Chester County Members remain the same
Bucks——are all our Friends
  Lancaster has turn’d out that sycophant I Saunders
  and placed a better Man in his room
and in our County we have also gained every Man and exceeded our Enemies about 500 Votes on an Average. James Pemberton was put up for a Burgess against their City Champion G Bryan and on examining the Votes they appeard Equal; the Inspectors did not undertake to reexamine but agreed to Seal up the Boxes and deliver them over to the next sitting of Assembly and I think that 6 of the late 10 Calumneating Protestors have now no right to sit in the House. I have not engaged so closely at any Election for many years past thereof.
It was much greater than any preceeding and Continued Many days; whenever I found my Spirits to droop a little, the revival of the Apprehensions of the fatal Consequences that might ensue and their determined resolution to Cast on thee all the reproach in their power Spurr’d me to the most diligent Application and I never omitted contending with the Leaders of our Enemies whenever there was any prospect of Advantage; and tho in the Course of many days proceedings we were obliged to receive uncivil treatment from their servile dependants who, in the Language of Job “we should have disdain’d to have sit with the Dogs of our Flock,” yet patients and Industry gain’d the point we aim’d at.

I need not give a more Minute Account since I know some of thy numerous Friends will transmit thee every particular relating to this and our Commotions in general.
I am sorry thou hast not been able to find an Engraver to Cut the Seal on more reasonable Terms than those thou mention’d. Had I been there I should had no dependance on Kirk but applied to some more benevolent Friend who after he had cheerfulley performed the Work would have patiently waited for Hospital pay for the Major part of it. However I leave it intirely to thy Judgment.
The remaining Members of the good old Junto adjourned during the warm and short Evenings and are now endeavouring to find a House for their and thy reception where We may sit with more satisfaction than of late.
I continue my Visits in my way, to thy Family thy Wife is well and Daughter Sally at Burlington.
If thou hast an Opportunity give my kind respects to my worthy Friend Saml Neave, he is not readily acquainted yet when known his integrity of heart would attract the regard of every honest Mind tho engaged in a different Scene of Life.
My time has been much employ’d this Summer in building a House at Richmond (alias Point no Point) and if I should ever have the happiness of enjoying thy Company there with a few of our Old honest hearted Friends twill be a full reward for the trouble I have taken in repeatedly “retireing” after the hurry of Business to which place I am just now going and at present bid the Adieu thy very Affectionate Friend
H R
 
Endorsed: Copy to Benja Franklin October 12th 1765 per Capt Friend
